Citation Nr: 0823353	
Decision Date: 07/15/08    Archive Date: 07/23/08

DOCKET NO.  06-37 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Nebraska Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

T. Fell, Associate Counsel







INTRODUCTION

The veteran served on active military duty from August 1953 
to August 1956.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Lincoln, Nebraska Regional Office (RO) of the Department of 
Veterans Affairs (VA).


FINDING OF FACT

Bilateral hearing loss for VA purposes has not been shown by 
the evidence of record.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
active military service, nor may it be presumed to have been 
so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.385 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the veteran's claim for entitlement to 
service connection for hearing loss, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2007).  Prior to initial adjudication of the veteran's 
claim, a June 2005 letter satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see 
also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The 
letter also essentially requested that the veteran provide 
any evidence in his possession that pertained to this claim.  
38 C.F.R. § 3.159(b)(1).


The veteran's service medical records, VA examination report, 
and private medical records have been obtained.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  There is no indication in the 
record that additional evidence relevant to the issues 
decided herein is available and not part of the claims file.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there 
is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537, 542-43 (2006); see also Dingess/Hartman, 19 Vet. App. 
473.

Generally, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  In 
addition, sensorineural hearing loss may be presumed to have 
been incurred during service if it first became manifest to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  Impaired hearing is considered a disability 
for VA purposes when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater, or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater, or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.

In order to establish service connection for a claimed 
disorder, the following must be shown:  (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

The veteran's DD Form 214 indicated that the veteran's 
military occupational specialty (MOS) was Radio Dispatcher.  
The veteran was awarded the National Defense Service Medal, 
United Nations Service Medal, Korean Service Medal, and Good 
Conduct Service Medal.


In the April 2006 claim for entitlement to service connection 
for hearing loss and an April 2006 statement, the veteran 
stated that his bilateral hearing loss resulted from his 
noise exposure to rifles, machine guns, artillery, and 
mortars while in service.

In an August 1953 medical history report, the veteran denied 
any ear trouble.  An August 1953 service medical record 
showed bilateral whisper test results of 15/15, with no 
audiogram and negative ear examinations.  An August 1956 
service medical record showed bilateral whisper and spoken 
test results of 15/15, with no audiogram and negative ear 
examinations.

A March 2006 private medical record showed average puretone 
decibel loss was 20 for the right ear and 17.5 for the left 
ear.  Speech audiometry revealed speech recognition ability 
of 100 percent in the right ear and 96 percent in the left 
ear.  An April 2006 private practitioner's letter addressed 
the March 2006 audiological examination and diagnosed normal 
hearing acuity, with bilateral mild high frequency 
sensorineural hearing loss.  The examiner opined that it was 
"quite likely" that the veteran's noise exposure to rifles, 
machine guns, artillery, and mortars in service was the 
beginning of his hearing decrease.

A July 2006 VA audiological examination record showed 
puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
5
15
30
LEFT
25
15
10
25
20

Speech audiometry revealed speech recognition ability of 98 
percent in the right ear and 96 percent in the left ear.  The 
diagnosis was mild sensorineural hearing loss in the right 
ear at 4000 Hertz only, and normal hearing sensitivity in the 
left ear.  The veteran reported that his MOS was 
communications and that he was a coach on the rifle range.  
He reported noise exposure from rifles, machine guns, 
artillery, and mortars while in the military.  The veteran 
denied recreational noise exposure other than woodworking and 
reported that he was required to use ear protection in some 
occupational situations.

The evidence of record does not support a finding of service 
connection for hearing loss.  There is no currently diagnosed 
bilateral hearing loss for VA purposes.  38 C.F.R. § 3.385; 
Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding that 
the existence of a current disability is the cornerstone of a 
claim for VA disability compensation).  The medical evidence 
of record does not demonstrate that the veteran's current 
impaired hearing meets the criteria for a disability for VA 
purposes.  See 38 C.F.R. § 3.385.  "Congress specifically 
limits entitlement for service-connected disease or injury to 
cases where such incidents have resulted in a disability. . . 
.  In the absence of proof of present disability there can be 
no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  With no evidence of a current disability for VA 
purposes, service connection for bilateral hearing loss is 
not warranted.  

In reaching this decision, the Board considered the doctrine 
of reasonable doubt; however, as bilateral hearing loss for 
VA purposes has not been shown by the medical evidence of 
record, the preponderance of the evidence is against the 
veteran's claim and the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
JOY A. MCDONALD 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


